               Case 1:20-cv-08581-RA Document 17 Filed 01/19/21 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 DONNA HEDGES, on behalf of herself and                              DATE FILED: 1-19-21
 all other persons similarly situated,

                              Plaintiff,
                                                                       20-CV-8581 (RA)
                        v.                                                  ORDER
 OHIO CHRISTIAN UNIVERSITY,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         On December 28, 2020, Defendant filed a motion to dismiss this action. Dkt. 9. Plaintiff

informed the Court on January 11, 2021, that she intends to file an amended complaint in light of the

motion to dismiss. Dkt. 16. To date, she has not done so. No later than February 1, 2021, Plaintiff shall

file her amended complaint.

         Within fourteen days of service of the amended complaint, Defendant shall (1) file an answer;

(2) file a new motion to dismiss; or (3) submit a letter to the Court and Plaintiff stating that it relies on

the previously filed motion to dismiss. See Judge Abrams’s Individual Rules & Practices in Civil Cases

(available       at       https://www.nysd.uscourts.gov/sites/default/files/practice_documents/Judge%

20Abrams%20-%20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf).

SO ORDERED.

Dated:       January 19, 2021
             New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
